OFFICE    OF   THE   ATTORNEY     GENERAL    OF   TEXAS
                                AUSTIN




                                                                    i




                                                   on of this depart;-
metit an the above subject




                                        rd hfm laterpret-
                                    etanoe pqments my be

                           t thei applicants for aasist-
                           udgud lrm8ne and thRt the Court
                            spouse Coimanity swvmr       of
                       the insane spouse, as prowlBed l.n
                       Chrough 3683, of the Revised Civil
     statutes.
           “Although It 1s recognized by the Depart-
     ment that Old Age Assistance la not a wrt of
     the comminity estate, the &‘epRx’tnenthss made
     aesiatance vsrraute payable to the Cwaunitg Z&W-
     vivor rather tb%a to require the a.ppointmentof
       8 g~a~u~Pn to ~~dl6 thy Old ABu Asef~te~?e ~~~
       rant vhma tim-0 va3 PlPcRdy 8 coz.tGlunity
                                                StlFviv-
       or galiflted to bmdlo tha estate.   Thla action
       wau hoad o:%Artfclo 56&5 of tfic Revised Civil
       seat ucoa .
             u~ks&m CdViSO  us whothec or not the Stat-
       utes eouet3~~lace tlx eppatintmat of 63gLlmvJia.an
       to hR*rndle,
                  t:aO FLC3y;l%‘aW.XtCe
                                ~te    of the tico?&pot&nt
       whan cti:pe 1238 qmlii’ied l%x?mmltgauFv1v0r. If
       your answer to th3 PfkSC gufsst%oniu in the n0@-
       t%vuo,is the Cf~~~itity Ywvivoi- Qui%ifiod undo~
       llk?maa3t8tutoo to Ltct cm l>ehalf of the fnaampot-
       ant upowe in mtters ~er’taiting to 038 @       As-
       aisternae. . . .”
            In our opiaion it Vi.11 be neacssrrrg to appoirtt Q
g~8rdFsn to receive tb Old Ago Asaintaaas w&&rranta. While
Gisapter 27, Title 54, of the Revised Cfvtl Statutes, 8tgled,
AGmministration  of Cwii~ty   Pro~Rspcy, provides for the ap-
poisatmentof tha srucvivfn3 spiwse to.ediiiinister the cm-
munity estate on the death or inwaltg of the husbmd or
Wife, it doos Ilot &ve the 8UPPlVOX’ the ~Watl’ol   of tha 8tQ3-
8Mtd       e8ttSte.


                 It   18   U811   8i3ttld   etrat   the   I'i@&t8,&XWePS, iUX?
ll~biU$ies   of t&a c#illfied comity                       s~awlv~or are fIxt?d
and detw~iasd by pertliMit @tatUtes.                       Bldelitg Union IIS.
Co. v. fiutahlns, 133 S. W. (26) 105.
           A cursory esrir&sstlon of the many ca8ef1 vheroin
the86 statutan bavc been csa8tX’Ued   bld8   Eir@O  sug;port    to
thf8 CWtt3fltiOLl. In the  CEiae of &%'8t  raati0na1 iSmk    of   2ik?w
BGston Y. E‘Em~l, et sl.,   172 3. W. 7@7, the court af Civil
A-18    heldr

             “The survivor of 8 mrri6ige who Qunllfles
       4s euch is not the repressntativa of the deceas-
       ed 8p3um’8   Wt8tC9, but ia tile regre8eIlt~tiVcP
       of only that psrt thereof held by stch decemmd
       spouse in commonwith ths eurvivor.
          rmer, the c~mi~~iou   of Appeals, ln an winion                          :
&dopted by ow Supi%~ CoWt,    ClWk v- Pir8t i@4tiolL@l&Wk                         :.~
cas NW Boston, alo 3. w. 677, holdt
                  ‘7nd0r    an admPn&utratfon        l-y olIrtu0         of this
        chapter (CSptsr  27) the sumivor has a3 con-
        trol OF power Go dia~poa~ of Cho sepwatc~ p~og-
        ortg Of the docwneed 5gouse.H

                  In the fRCte-pra8~ntsd by you, l.t apwa~s                         that
(z ~u%lifLed         arrrvivor     3.n cowmun%ty I.8 rece%vira             Old Age Arr-
Slotam    v%mRnts which you m3?ogsatrato be the fitcparate
property of th6 recipeont.   Stnca, 8s poointc5 out above,
thS 8WViQOX'  $0 UGt QW%lifiCd t-0 2?63CGiVOthOS@ WlSX'RQtS, 8
qSr5iua shoul5 be~ap~oI.msd In accoMa,nce v&th th;hrovi-
slots of A.rtic10 43x‘ oti SCF,., of 0'33 Ytatutes.
gwrd5an, duPg appoluteb, wouZd then bs coqmxmt to PB-
ce+m the OM Age kssletance imwmts a8 welk as msnsg@and
control the cow.mlty promrtg.      Dmmson v. Dickmxmn,
167 3. W. (25) 238.

            Your l&t&@ StRtOS that your de+rtnlsnt h*8 made
Old Age Asslstarme varrenta @igable to the camunity 8w-
vivor and that th9a action ws Used 0;1,Article XL33 of the
&N;i8’%.3 Gfvfl fh%tUtX8. This QPtfc14t reads 88 folloirs:

             ‘Persons now aotlrxg as gwrdlanr, of tb.e es-
        tste of persong of uu.aomd mind -11     turn ovw
        the sststoa of their waPds, WhWs t&a uards s+%ll
        be cmrrled pm=sons, u@xa the qrrrlifdcation of the
        Stall0    805u96,    8tf   &W?Vid0d   fn   th&3   ~hRp2~.”


           91hls 82%2c16i8 found ie Chapter 27 of the Ratvirsad
Civil Statuttm, styled, Adnltistratfon  of CmunS.ty hop-
arty, aa5 must be eaantrued to man that the gumdlaa musrt
turn over only the coanruMty eotats upon'the ~guallficatlon
or the! tmie sgouas. It h8s bsen acoo~~Unglg held by tbo
Court of Civil Appeals in Read w. Read@ 122 S. oi. (2d) 1110.

                 %%urustingt&t        the Soregoing       fully      tm8ver8        yaw
*nguiry,         ve im3            e---e..
                                                            Vmg          truly     yours




Iil’BDidb                                                          If.           Bob Domhue